Case 3:16-cv-00756-JAG Document 131 Filed 01/10/19 Page 1 of 8 PageID# 876




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                          Richmond Division




     GEORGE YARID,

                                                    Plaintiff,

                 versus                                    3:16 CV 756

     SHON BRENNAN,

                                                    Defendant




               Before: HONORABLE JOHN A. GIBNEY, JR.
                   United's States District Judge




                             January 9, 2019

                           Richmond, Virginia

                          RULING FROM THE BENCH



                            GILBERT F. HALASZ
                        Official Court Reporter
                             U. S. Courthouse
                         701 East Broad Street
                           Richmond, VA 23219
Case 3:16-cv-00756-JAG Document 131 Filed 01/10/19 Page 2 of 8 PageID# 877




                               APPEARANCES



                         George Yarid, pro se
Case 3:16-cv-00756-JAG Document 131 Filed 01/10/19 Page 3 of 8 PageID# 878
                                                                          101


1          THE COURT:    Okay.

2          Well, I kind of outlined the elements of this, the

3    claim here.    I will now make my ruling.

4          Mr. Yarid has copyrighted a number of his programs

5    under registration number "P," as in Paul.         "A," as in a

6    Adrian, "U," as in university, 00369089.         That program,

7    that copyright, which issued on 16 August 2013, it is not

8    entirely clear to me whether all the programs are

9    encompassed in the registration, but certainly a number of

10   them are.

11         The next question, once we have a copyright, I will

12   assume for the purposes of my ruling today that

13   Mr. Yarid's works that are copied by Brennan are

14   copyrighted.    The next question then is whether Brennan

15   copied parts of the work that are original.          The answer

16   is, yes.    He pretty much admitted that in his answer.         As

17   we look at the various -- Brian, thank you very much.           You

18   can go back to work if you want or stay and hear the rest

19   of today's proceedings -- we have a number of programs

20   that were in essence taken by Mr. Brennan, and had

21   comments added to them, had alterations made to them by

22   showing in slow motion, by adding pictures and so forth to

23   them, that are, I think, within the meaning of the

24   copyright law transformed.       Let me just say that what

25   Mr. Brennan did in this case is pretty abhorrent.
Case 3:16-cv-00756-JAG Document 131 Filed 01/10/19 Page 4 of 8 PageID# 879
                                                                          102


1    Mr. Yarid's program, as I observed, is not Masterpiece

2    Theater, but it is also -- it doesn't deserve to have

3    homophobic and racist remarks imposed on it.          One of the

4    problems with being a public figure is that you open

5    yourself up to criticism.       That is what happens.      You put

6    yourself on television, you become open to all kinds of

7    scurrilous things.     I don't know that everything that

8    Mr. Brennan did is scurrilous.       The fair use exception

9    deals with transformance of work, and it deals with the

10   use of copyrighted material for criticism and comment.

11   This includes outright criticism and comment, and it

12   includes parody, satire, and burlesque.         The fair use

13   exception to the copyright law is embodied in U.S. code

14   title 17 section 107.      It lists a number of factors that

15   we are to look at.     But, you need to keep in mind that the

16   purpose of the fair use exception is to -- I will read it

17   -- "The purpose of the fair use exception is to allow

18   purposeful use of copyrighted material for purposes such

19   as criticism, comment, news reporting, teaching,

20   scholarship, or research.       No one would suggest that

21   anything Mr. Brennan did was scholarship or teaching, but

22   he did criticize and comment upon the work of Mr. Yarid.

23         There is a case that Judge Moon decided out in t

24   western district.     I didn't bring a copy to the bench with

25   me, but it deals with a fellow who was a minister or a
Case 3:16-cv-00756-JAG Document 131 Filed 01/10/19 Page 5 of 8 PageID# 880
                                                                        103


1    dean of some sort at Liberty University, who had claimed

2    to be an evangelical Christian, and had converted to that

3    from Islam.    And it turned out that that was not true.

4    Someone essentially took this fellow's lectures, comments,

5    and so forth and publicized them with a statement

6    essentially, that this fellow was a liar.         He didn't even

7    modify much of the dean's commentary or lectures, writings

8    and so forth.    But the point was that that kind of use or

9    criticism and comment is allowed under the fair use

10   doctrine.

11         The first factor we look at is the purpose and

12   character of the use, including whether it is commercial.

13   Well, the purpose and character of the use is to belittle,

14   and to belittle Mr. Yarid to suggest that he has not much

15   talent as a television actor and producer or radio actor

16   and producer; that his ideas are not well thought out, and

17   that his humor is not funny.       And that his program is

18   essentially juvenile.

19         And the character of the use is to essentially add

20   additional things that are themselves juvenile, as

21   Mr. Yarid said, vile in some instances, often gross, but

22   always critical and insulting to Yarid and his work.

23   There is at least one instance where Mr. Yarid suggests

24   that Mr. Brennan's use is commercial, but that is really

25   not the decisive factor.      The decisvie factor, if this is
Case 3:16-cv-00756-JAG Document 131 Filed 01/10/19 Page 6 of 8 PageID# 881
                                                                        104


1    commercial at all -- I doubt that it is -- is that this is

2    a criticism of Mr. Yarid and his program.         This is a

3    parody of Mr. Yarid and his program.

4          The next factor I have to look at is the nature of

5    the copyrighted work.      Well, the copyrighted work in some

6    instances is itself a parody of professional television

7    and is essentially an amateur take on world events, on

8    social issues, and an attempt to make fun of some things

9    that people take seriously, like the anal exam on Mike

10   Tyson.   You know, that was not the most tasteful part of

11   the thing that has ever been on television, and it is an

12   attempt at pretty low humor.

13         And the next factor is the amount of the portion used

14   in relation to the work as a whole.        That we don't have

15   any evidence on.     Mr. Yarid's programs apparently go on

16   for quite some length, and I take it that Mr. Brennan

17   copied substantial portions of it.

18         Finally, we have the effect on the potential market

19   or value of the copyrighted work.

20         Mr. Yarid, whatever value he got from the program

21   apparently he got when he aired them, because people paid

22   money to advertise on those shows.        But as to what is left

23   of them, there is no commercial value to Mr. Yarid's

24   program.

25         So weighing all the factors I find that what
Case 3:16-cv-00756-JAG Document 131 Filed 01/10/19 Page 7 of 8 PageID# 882
                                                                        105


1    Mr. Brennan did was a fair use.

2          I would point out as well on another issue, Mr. Yarid

3    has offered no proof of damages in this case, which is

4    also fatal to his claim.      And he has not made an election

5    to pursue statutory damages.       There is no demonstration of

6    what profits he should get from, if any, from

7    Mr. Brennan's use.     So, that is another fatal flaw with

8    the case.

9          I will request the court reporter to transcribe my

10   ruling in this case so that Mr. Yarid will have it.

11         Mr. Yarid, I am going to dismiss your case.

12         I am sorry.    I think that -- I understand how mad you

13   are about this.     Because what happened here is just not

14   very -- it is just not right.

15         Our society is a harsh society.       Brennan is a

16   thoughtless fool.     But, these are the things that you have

17   to put up with when you are in the public eye.          You look

18   at the comments people make about Johnny Carson and people

19   like that.    It is pretty awful.      They made it about him

20   during his career.     And the same is true of all

21   performers.    I am sorry that happened to you, but I think

22   that it is an instance of fair use.        And if you are going

23   to take anything away from this, Mr. Yarid, it ought to be

24   this.   Our country appreciates free speech.         The First

25   Amendment is first for a reason.        It says that you can say
Case 3:16-cv-00756-JAG Document 131 Filed 01/10/19 Page 8 of 8 PageID# 883
                                                                        106


1    what you want to and nobody can change that.

2          Unfortunately it also says that other people can say

3    what they want to.     And they said things about you that

4    were cruel and mean in this case.        But, you know, it is

5    one of the things that makes our country different than

6    Russia.

7          And you have engaged in what some Justice called the

8    marketplace of ideas.      And I am sorry that you were

9    criticized, but that is the way our country works.

10         Mr. Yarid, I wish you good luck, sir.

11         This case will be dismissed.

12         Thank you very much.

13         Let's adjourn court.

14

15                         HEARING ADJOURNED

16

17             CERTIFIED TRUE AND CORRECT TRANSCRIPT

18

19                  /S/___________________________

20

21                      Gilbert F. Halasz, OCR

22                      Official Court Reporter

23

24

25
